
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.40


AMENDED AND RESTATED
OPERATING AGREEMENT
OF
SSP GAMING, LLC


        This Operating Agreement is entered into and made effective as of
May 31, 2002 by and among the parties listed on the signature pages hereof.

W I T N E S S E T H:

        WHEREAS, the organizer filed Articles of Organization on January 10,
2002 for the formation of GET/SSP, LLC; and

        WHEREAS, the Articles of Organization were amended on April 24, 2002, to
change the name of the Company to SSP GAMING, LLC; and

        WHEREAS, on April 25, 2002, SSP Solutions, Inc. ("SSPX"), as the initial
member, executed an Operating Agreement pursuant to Chapter 86 of the Nevada
Revised Statutes, which governs limited liability companies in Nevada, to
establish and regulate the affairs of the Company, the conduct of its business
and the relations of its members; and

        WHEREAS, effective as of the date of this Amended and Restated Operating
Agreement, SSPX desires to admit Game Base of Nevada, Inc. ("GBI") as an
additional member of the Company; and to amend the original Operating Agreement
as set forth herein.

        NOW, THEREFORE, SSPX and GBI hereby declare this Amended and Restated
Operating Agreement as the Operating Agreement of the Company and adopt each of
the terms and provisions hereof, and further declare and agree that this Amended
and Restated Operating Agreement supersedes the original Operating Agreement
dated as of April 25, 2002, in its entirety.

ARTICLE I

DEFINITIONS

        Section 1.1    As used in this Agreement, the following terms have the
following meanings, except as may be otherwise expressly provided in this
Agreement or unless the context otherwise requires:

        1.1.1    "Act"    means the Nevada Limited Liability Company Act, as
amended from time to time.

        1.1.2    "Available Cash Flow"    means, with respect to any fiscal year
of the Company or other period, the sum of all cash receipts of the Company from
any and all sources, less all cash disbursements (including, without limitation,
loan repayments, capital improvements and replacements) and a reasonable
allowance for reserves, contingencies and anticipated obligations as determined
by the Managers.

        1.1.3    "Capital Account"    has the meaning set forth in
Section 4.1.2.

        1.1.4    "Capital Contribution"    means, as of any moment in time, the
total amount of money, or the fair market value of property other than money
(net of liabilities assumed by the Company or to which such property is
subject), actually contributed or deemed to be contributed to the Company by all
Members or one Member, as the case may be, under this Agreement; provided,
however, that such term shall not include any amounts loaned to the Company by a
Member.

1

--------------------------------------------------------------------------------




        1.1.5    "Code"    means the Internal Revenue Code of 1986, as amended.

        1.1.6    "Company"    means the limited liability company known as SSP
Gaming, LLC established under the Act.

        1.1.7    "Members"    means SSP Solutions, Inc., a Delaware corporation,
and Game Base of Nevada, Inc., a United Kingdom corporation.

        1.1.8    "Member's Interest"    means a Member's ownership interest of
the respective percentage of the Company set forth opposite the Member's name on
attached Exhibit A, as that interest may be modified from time to time by
agreement of the Members, including (as the context reasonably requires) the
right of the Member to any and all benefits to which a Member may be entitled as
provided in this Agreement and under law, together with the obligations of the
Member to comply with all of the terms and provisions set forth in this
Agreement and in the Act.

        1.1.9    "Net Fair Market Value"    has the meaning set forth in
Section 9.1.

        1.1.10    "Net Income"or "Net Loss,"    respectively, means with respect
to any year, the taxable income or loss of the Company as determined in
accordance with Federal income tax purposes, including, for all purposes, any
income exempt from tax and any expenditures of the type described in Code
Section 705(a)(2)(B); provided, however, that if any property is carried on the
books of the Company at a value that differs from that property's adjusted basis
for tax purposes, gain, loss, depreciation and amortization with respect to such
property shall be computed with reference to the book basis of such property,
consistently with the requirements of Treas. Regs. §1.704-(b)(2)(iv)(g); and
provided, further, that any item allocated under Section 4.2 shall be excluded
from the computation of Net Income and Net Loss.

        1.1.11    "Person"    means any individual, limited liability company,
corporation, partnership, trust or other entity.

        1.1.12    "Supermajority"    means the required number of Managers who
must vote in favor of a certain action by the Company as provided in this
Agreement. If there are five (5) Managers, a Supermajority shall consist of four
(4) votes. If there are six (6) or seven (7) Managers, a Supermajority shall
consist of five (5) votes.

ARTICLE II

FORMATION, PURPOSES AND DURATION

        Section 2.1    Formation and Name.    

        2.1.1    Formation.    The Members have formed the Company for the
limited purposes and scope set forth in this Agreement. The Company shall be
governed by the Act for purposes of determining legal status. The Company shall
be governed under the laws of the State of Nevada.

        2.1.2    Name.    The name of the Company shall be:

SSP GAMING, LLC

The Company's business or venture shall be conducted solely under such name, and
all assets of the Company shall be held under the name of the Company.

        Section 2.2    Purpose of Company.    The Company is organized for any
lawful purpose for which a limited liability company may be organized under the
laws of the State of Nevada. This Agreement shall not be deemed to create a
legal relationship between the Members with respect to any activities other than
those within the purpose of the Company as described herein.

2

--------------------------------------------------------------------------------

        Section 2.3    Powers.    The Company shall have all the powers granted
to a limited liability company under the laws of the State of Nevada.

        Section 2.4    Scope of Members' Authority.    Except as otherwise
expressly and specifically provided for in this Agreement, no Member shall have
the authority, acting alone, to act for or assume any obligations or
responsibility on behalf of any other Member or the Company. Executive control
of the Company shall reside in the Managers of the Company, as described in
Article III.

        Section 2.5    Reimbursement of Expenses.    After the execution of this
Agreement, the Company may reimburse a Member for out-of-pocket expenses,
including but not limited to, fees for legal counsel and other professional
advisors, administrative expenses, and any other funds advanced or incurred on
behalf of the Company after execution of this Agreement, provided such
expenditures are approved by at least four (4) Managers.

        Section 2.6    Principal Office/Resident Agent/Registered Office.    The
principal office of the Company in the State of Nevada shall be located at 2125
Eagle Path Circle, Henderson, NV 89074. The Company may have such other offices,
either within or without the State of Nevada, as the Members may designate, or
as the business of the Company may from time to time require. The address of the
resident agent of the Company is 1012 Venetian Hills Lane, Las Vegas, NV 89144,
and the agent in charge thereof is Christopher R. Stacey.

        Section 2.7    Term.    The Company commenced its existence on the date
its Articles of Organization were filed with the Nevada Secretary of State and
shall continue until terminated in accordance with the provisions of this
Agreement or as otherwise provided by law.

ARTICLE III

MANAGEMENT

        Section 3.1    Management and Control of Company.    

        3.1.1    Designation of Managers.    The overall management and control
of the business and affairs of the Company shall be vested in the Managers. The
number of Managers shall initially be five (5). GBI shall have the right to
designate three (3) Managers and SSPX shall have the right to designate two
(2) Managers. At such time as GBI has received aggregate distributions of
Available Cash Flow equal to the amount of its initial Capital Contribution and
the Members' Interests are modified to reflect 50% ownership for each of SSPX
and GBI, SSPX shall have the right to designate one additional Manager, and the
six (6) Managers shall together elect a mutually acceptable seventh (7th)
Manager. The names and addresses of the initial Managers of the Company
designated by GBI, who shall serve until their respective successors have been
elected and qualified, are as follows:

NAME


--------------------------------------------------------------------------------

  ADDRESS

--------------------------------------------------------------------------------

Robert V. Brazell   1111 East Brickyard Road
Suite 102
Salt Lake City, UT 84106
Rob Orr
 
Central Park Place
200-2208 Scarth Street
Regina, Saskatchewan S4P 2J6
Jack O'Donnel
 
1515 Napoli Way
Colorado Springs, CO 80906

3

--------------------------------------------------------------------------------

The names and addresses of the initial Managers of the Company designated by
SSPX, who shall serve until their respective successors have been elected and
qualified, are as follows:

NAME


--------------------------------------------------------------------------------

  ADDRESS

--------------------------------------------------------------------------------

Marvin Winkler   17861 Cartwright Road
Irvine, CA 92614
Richard Depew
 
17861 Cartwright Road
Irvine, CA 92614

Each Manager shall act as such until (a) his resignation, withdrawal,
incapacity, removal or death; or (b) the dissolution of the Company, whichever
occurs first. Manager vacancies shall be filled by the Member who originally
designated the Manager whose position is vacant. If, following the resignation,
withdrawal, incapacity, removal or death of the sole remaining Manager, the
Members fail to appoint another Manager within ninety (90) days of the
occurrence of such event, each Member shall be deemed to be a Manager.

        In addition, so long as GBI's Member's Interest is 60%, GBI shall have
the right to designate the manager of Venetian Interactive, LLC ("Venetian") and
to remove such manager and designate a successor manager in its sole discretion.
GBI hereby designates Robert V. Brazell as such manager. At such time as the
Member's Interests are 50% for each of GBI and SSPX, the manager of Venetian
designated by the Company shall be designated and removed, and a successor
appointed, by a majority vote of the Managers. The Members shall take all
necessary actions to continuously maintain the person so designated pursuant to
this paragraph as a manager of Venetian unless removed for cause by the terms of
Venetian's Operating Agreement.

        3.1.2    Removal of Managers.    Each Member shall have the authority,
in its sole discretion, with or without cause, to remove any Manager originally
designated by that Member and to appoint successor Managers to fill any
vacancies so created. Members holding at least 67% of the Member's Interests may
remove the seventh (7th) Manager mutually appointed by the other Managers and,
in that event, may appoint a successor seventh (7th) Manager.

        3.1.3    Resignation of Managers.    Any Manager may resign as a Manager
at any time by giving written notice to the Company.

        3.1.4    Managers' Rights and Duties.    Subject to the provisions of
the Articles of Organization, this Agreement and the Act, all powers of the
Company shall be exercised by or under the authority of the Managers. No action
shall be taken, sum expended, decision made or obligation incurred by the
Company, or by any Member, unless and until it has been approved by the
Managers.

        3.1.5    Executive Manager; Authority of Managers to Bind the
Company.    At any time more than one Manager is serving, the provisions of this
Section 3.1.5 shall apply. Except as otherwise specifically provided in this
Agreement and subject to the control of the Managers, all matters in connection
with the day-to-day conduct of the Company's business, the use or disposition of
its assets, and in general the supervision and control of the business and
affairs of the Company shall be decided solely by an Executive Manager who shall
be designated by the Board. The initial Executive Manager is hereby designated
as Robert V. Brazell. Unless otherwise specifically provided in this Agreement,
no Manager other than the Executive Manager, acting alone, may by his or her
signature bind the Company. The Executive Manager may by his or her signature
bind the Company as to matters in the ordinary course of business and when a
vote of Managers is not otherwise required, including any deed, mortgage, lease,
contract, checking account, promissory note or other instrument, agreement or
document to which the Company is a party, provided that such matters shall not
exceed a $25,000.00 cost or other liability to the Company, does not

4

--------------------------------------------------------------------------------




contravene the provisions of this Agreement and otherwise complies with
applicable law, and any third party may rely thereon without the necessity of
inquiring into the authority of the signatory. As to matters in excess of
$25,000.00 or otherwise not in the ordinary course of business or when a vote of
Managers is otherwise required, the following shall apply:

        (a)  A majority of the Managers shall constitute a quorum for the
transaction of business at a meeting of the Managers, provided there is at least
one Manager present representing each Member's Interest at the meeting, and
unless this Agreement or the Articles of Organization require a greater number.

        (b)  The act of the majority of the Managers, as provided in
Section 3.1.5(a), present at a meeting at which a quorum is present when the
vote is taken shall be the act of the Managers unless this Agreement or the
Articles of Organization require a greater percentage.

        (c)  Unless the Articles of Organization provide otherwise, any or all
Managers may participate in a meeting by, or conduct the meeting through the use
of, any means of communication by which all Managers participating may
simultaneously hear each other during the meeting. A Manager participating in a
meeting by this means is deemed to be present in person at the meeting.

        (d)  A Manager who is present at a meeting of the Managers when action
is taken is deemed to have assented to the action taken unless: (1) he or she
objects at the beginning of the meeting (or promptly upon his or her arrival) to
holding it or transacting business at the meeting; or (2) his or her dissent or
abstention from the action taken is entered in the minutes of the meeting; or
(3) he or she delivers written notice of his or her dissent or abstention to the
presiding officer of the meeting before its adjournment or to the Company
immediately after adjournment of the meeting. The right of dissent or abstention
is not available to a Manager who votes in favor of the action taken.

        (e)  Unless the Articles of Organization provide otherwise, any action
required or permitted to be taken by the Managers at a meeting may be taken
without a meeting, without prior notice, and without a vote, if all of the
Managers sign a written consent describing the action taken, and the consents
are filed with the records of the Company. Action taken by consents is effective
when the last Manager signs the consent, unless the consent specifies a
different effective date. A signed consent has the effect of a meeting vote and
may be described as such in any document.

        (f)    The Managers shall determine all matters based upon majority vote
or consent, without regard to their respective Member's Interest, if any. If, at
any time, the Managers are deadlocked as to a matter, the matter shall be
determined by a vote of the Members holding in the aggregate at least a majority
of the outstanding Members' Interests.

        3.1.6    Limitation on Powers and Authority of
Managers.    Notwithstanding the provisions of this Article III or any other
provision herein, neither the Executive Manager nor the Managers shall have the
right or power to do any of the following without the consent of Members holding
a majority of all the Members' Interests:

        (a)  Do any act which would make it impossible to carry on the ordinary
business of the Company;

        (b)  Do any act in contravention of this Agreement;

        (c)  Amend this Agreement;

        (d)  Execute or deliver any assignment for the benefit of the creditors
of the Company;

5

--------------------------------------------------------------------------------




        (e)  Cause the Company to borrow any sums for which the Members have
recourse liability;

        (f)    Transact any business on behalf of the Company in any
jurisdiction, unless the Members would not, as a result thereof, become Managers
and have any liability greater than that provided in this Agreement;

        (g)  Dispose of substantially all of the assets or the goodwill of any
business of the Company; and

        (h)  Admit a person or entity as a Member, except as provided herein.

        3.1.7    Indemnification.    

        (a)  The Company shall indemnify and hold the Managers harmless from and
against any loss, claims, damages, liabilities, expenses, judgments, fines or
settlements arising from any claims (including reasonable legal expenses and
other costs of defense), demands, actions, suits or proceedings (civil,
criminal, administrative or investigative) in which the Managers may be
involved, as a party or otherwise, by reason of his or her management of, or
involvement in, the affairs of the Company, or rendering of advice or
consultation with respect thereto, or which relate to the Company, its
properties, business or affairs, if the Managers acted in good faith and in a
manner the Manager reasonably believed to be in, or not opposed to, the best
interests of the Company and, with respect to any criminal proceeding, had no
reasonable cause to believe the conduct of the indemnitee was unlawful. The
termination of a proceeding by judgment, order, settlement, conviction or upon a
plea of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that the indemnitee did not act in good faith and in a manner which
the indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company or that the indemnitee had reasonable cause to believe
that the indemnitee's conduct was unlawful (unless there has been a final
adjudication in the proceeding that the indemnitee did not act in good faith and
in a manner which the indemnitee reasonably believed to be in or not opposed to
the best interests of the Company; or that the indemnitee did have reasonable
cause to believe that the indemnitee's conduct was unlawful).

        (b)  The Company may also, at the discretion of and on terms approved by
the Members, indemnify any Person who was or is a party or is threatened to be
made a party to any threatened, pending, or completed action by or in the right
of the Company by reason of the fact that the Person is or was an officer,
employee or agent of the Company. However, no Person shall be entitled to
indemnification for any conduct arising from that Person's gross negligence or
willful misconduct or reckless disregard in the performance of that Person's
duties.

        (c)  Expenses (including attorneys' fees) incurred in defending any
proceeding under paragraph (a) or (b) may be paid by the Company in advance of
the final disposition of such proceeding upon receipt of an undertaking by or on
behalf of the indemnitee to repay the amount if it is ultimately determined that
the indemnitee is not entitled to indemnity.

        (d)  The indemnification provided by this Section 3.1.7 shall not be
deemed to be exclusive of any other rights to which any Person may be entitled
under any agreement, or as a matter of law, or otherwise, both as to action in a
Person's official capacity and to action in another capacity.

        (e)  The Members shall have power to purchase and maintain insurance for
the benefit of the Company, the Members, the Managers, officers, employees or
agents of the Company and

6

--------------------------------------------------------------------------------




any other indemnitees at the expense of the Company, whether or not the Company
would be permitted to indemnify those Persons against liability under the
provisions of this Agreement.

        3.1.8    Dealings Outside the Company.    It is specifically understood
and agreed that no Manager or Member shall be required to devote full time to
Company business and any Manager or Member may, at any time and from time to
time, engage in and possess an interest in other business ventures of any and
every type and description, independently or with others, and neither the
Company nor any Member shall by virtue of this Agreement have any right, title
or interest in or to such independent venture of any Manager or Member, even if
such venture is in competition with or related to the business of the Company.
However, the authorization to engage in such ventures does not in any way modify
or reduce any Member's fiduciary duty to act in the best interest of the Company
and its Members.

        3.1.9    Confidentiality.    No Member will, directly or indirectly,
disclose to any person not authorized by the Company to receive or use such
information any of the Company's confidential or proprietary data, information,
or techniques, or give to any person not authorized by the Company to receive it
any information that is not generally known to anyone other than the Company,
its Managers, Members, employees and Affiliates, or that is designated by the
Company as "Limited," "Private," or "Confidential," or similarly designated or
for which there is any reasonable basis to be believed is, or which appears to
be, treated by the Company as confidential.

        Section 3.2    Meetings of Members.    

        3.2.1    Annual Meeting.    The annual meeting of the Members shall be
held on such date, at such time and place as the Managers shall by resolution
establish.

        3.2.2    Special Meeting.    Special Meetings of the Members may be held
at any time and for any purpose and may be called by the Managers.

        3.2.3    Quorum; Adjourned Meetings.    The holders of a majority of the
Members' Interests (based on the respective percentage shares set forth opposite
the Members names on attached Exhibit A, as it may be modified from time to time
by agreement of the Members) shall constitute a quorum for the transaction of
business at any meeting of the Members. If a quorum is not present at a meeting,
the meeting may be adjourned from time to time without notice other than
announcement at the time of adjournment of the date, time and place of the
adjourned meeting. If a quorum is present, a meeting may be adjourned from time
to time without notice other than announcement at the time of adjournment of the
date, time and place of the adjourned meeting. At adjourned meetings at which a
quorum is present, any business may be transacted which might have been
transacted at the meeting as originally noticed.

        3.2.4    Voting.    All questions shall be decided by a majority vote of
the Members' Interests (based on the respective percentage shares set forth
opposite the Members names on attached Exhibit A, as it may be modified from
time to time by agreement of the Members) represented at the meeting at the time
of the vote unless otherwise required by the Act, the Articles of Organization
or this Agreement. If the Members are hopelessly deadlocked on a matter to be
decided by the Members pursuant to Section 3.1.6, the Company shall be dissolved
in accordance with Article VIII.

        3.2.5    Notice of Meetings.    There shall be mailed to each Member, at
his address as shown by the books of the Company, a notice setting out the time
and place of each meeting, and in the case of special meeting, the purpose for
which the meeting is called, except where the meeting is an adjourned meeting
and the date, time and place of the meeting were announced at the time of
adjournment, which notice shall be mailed at least ten (10) days but not more
than fifty (50) days prior to the meeting.

7

--------------------------------------------------------------------------------




        3.2.6    Waiver of Notice.    Notice of any meeting may be waived by any
Member either before, at or after the meeting, orally or in writing signed by
the Member or a representative entitled to vote the shares of the Member. A
Member, by its attendance at any meeting of Members, shall be deemed to have
waived notice of such meeting, except where the Member objects at the beginning
of the meeting to the transaction of business because the meeting is not
lawfully called or convened, or objects before a vote on an item of business
because the item may not lawfully be considered at that meeting and does not
participate in the consideration of the item at that meeting.

        3.2.7    Written Action.    Any action which might be taken at a meeting
of the Members may be taken without a meeting if done in writing and signed by
Members holding the aggregate proportion of Members' Interests in the Company
(based on the respective percentage shares set forth opposite the Members' names
on attached Exhibit A, as it may be modified from time to time by agreement of
the Members) that would be required to take the same action at a meeting at
which Members holding all Members' Interests in the Company were present.

ARTICLE IV

CAPITAL CONTRIBUTIONS; FINANCING AND DISTRIBUTION

        Section 4.1    Profits and Losses/Capital Accounts.    

        4.1.1    Net Income and Net Loss.    Subject to Section 4.2 and until
and unless otherwise agreed in writing by the Members, the Company's Net Income
and Net Loss and every item of income, gain, deduction and loss entering into
the computation thereof, in any fiscal year shall be allocated as follows:

        (a)  Net Income shall be allocated as follows:

        (i)    first, to the Members until an amount equal to the excess of all
Net Losses previously allocated to each Member pursuant to Section 4.1.1(b)(ii)
other than Net Losses that increase any Member's share of "partnership minimum
gain" within the meaning of Section 1.704(d) of the Treasury Regulations or any
Member's share of "partner nonrecourse debt minimum gain" within the meaning of
Regulations Section 1.704-2(i) of the Treasury Regulations over the total amount
of Net Income previously allocated to the Members pursuant to this
Section 4.1.1(a)(i) has been allocated, in proportion to each Member's share of
such excess;

        (ii)  second, Net Income shall next be allocated 60% to GBI and 40% to
SSPX until GBI has been allocated, in the aggregate, Net Income pursuant to this
Section 4.1.1(a)(ii) equal to the amount of its initial Capital Contribution;
and

        (iii)  third any remaining Net Income shall be allocated 50% to GBI and
50% to SSPX.

        (b)  Net Loss shall be allocated as follows:

        (i)    first, to the Members until an amount of Net Losses equal to the
excess of all Net Income previously allocated to the Members pursuant to
Section 4.1.1(a)(ii) over all Net Losses previously allocated to the Members
pursuant to this Section 4.1.1(b)(i) has been allocated to the Members, in
proportion to each Member's share of such excess;

        (ii)  second, Net Loss shall next be allocated to the Members
proportionately in accordance with their relative Capital Account balances until
each Member's Capital Account equals zero; and

8

--------------------------------------------------------------------------------




        (iii)  third, any remaining Net Loss shall be allocated 50% to GBI and
50% to SSPX.

        4.1.2    Capital Accounts.    A separate capital account ("Capital
Account") shall be maintained for each Member strictly in accordance with the
rules set forth in Treas. Regs. Section 1.704-1(b)(2)(iv).

        Subject to the preceding sentence, each Member's Capital Account shall
be increased by (i) the amount of money contributed by it to the Company;
(ii) the fair market value of any property contributed by it to the Company (net
of any liabilities securing such contributed property that the Company is
considered to assume or take subject to under the Code; and (iii) allocations to
it of income and gain pursuant to Article IV; and shall be decreased by (i) the
amount of money distributed to it by the Company; (ii) the fair market value of
property distributed to it by the Company (net of liabilities securing such
distribute property that such Member is considered to assume or take subject to
under Code Section 752; (iii) allocations to it of expenditures of the Company
of the type described in Code Section 705(a)(2)(B); and (iv) allocations of
Company loss and deduction pursuant to Article IV. If the book values of assets
of the Company are adjusted pursuant to Treas. Regs. §1.704-1(b), the Capital
Accounts of the Members shall be adjusted simultaneously to reflect the
allocations of gain or loss that would be made to the Members if the Company
recognized gain or loss in the amount of the aggregate net adjustment to such
book values. If any assets of the Company are to be distributed in kind, such
assets shall be distributed on the basis of their fair market values after the
Members' Capital Accounts have been adjusted to reflect the manner in which any
unrealized gain and loss with respect to such assets (that have not been
reflected in the Capital Accounts previously) would be allocated between the
Members if there were a taxable disposition of the asset for its fair market
value. It is the intent of the Company that the Capital Accounts of the Members
be determined and maintained in accordance with the principles of Treas.
Regs. §1.704-1 at all times throughout the term of the Company and this
Section 4.1.2 shall be so interpreted and applied.

        (c)  In cases where I.R.C. §704(c) applies to property of the Company,
the Members' Capital Accounts shall be adjusted in accordance with Treas. Regs.
§1.704-1(b)(2)(iv)(g) for allocations to the Members of depreciation, depletion,
amortization, gain, and loss, as computed for book purposes, with respect to
such property.

        (d)  The Capital Accounts of the Members may be adjusted to reflect a
revaluation of Company property (including intangible assets such as goodwill)
on the Company's books, to the extent provided in Treas. Regs.
§1.704-1(b)(2)(iv)(f).

        (e)  The Company may make all elections for federal income tax purposes,
including an election to adjust the basis of the Company pursuant to I.R.C.
§§34, 743 and 754, in the event of the transfer of an interest in the Company or
the distribution of property by the Company. The Members' Capital Accounts shall
be adjusted to the extent provided in Treas. Regs. §704-1(b)(2)(iv)(m).

        Section 4.2    Special Allocations.    

        4.2.1    Qualified Income Offset.    Except as provided in
Section 4.2.2, if any Member unexpectedly receives any adjustment, allocations
or distributions described in Treas. Regs. §1.704(b)(2)(ii)(d)(4), (5) or (6),
items of Company income and gain shall be specially allocated to that Member in
an amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations, the adjusted capital account deficit of that Member as
quickly as possible.

        4.2.2    Minimum Gain Charge Back.    Notwithstanding any other
provision of this Section 4.2, if there is a net decrease in Company minimum
gain for any Company fiscal year, the minimum gain charge back requirement
contained in Treas. Regs. §1.704-2 shall apply and each Member

9

--------------------------------------------------------------------------------




must be allocated items of Company income and gain for that year equal to that
Member's share of the net decrease in Company minimum gain. This Section .2.2 is
intended to comply with the minimum gain charge back requirement of the Treasury
Regulations and shall be interpreted consistently therewith.

        (f)    Notwithstanding any other provision of this Section 4.2, if there
is a net decrease in the Company's partner nonrecourse debt minimum gain (as
determined in accordance with Treas. Regs. §1.704-2(i)(3)), the charge back of
partner nonrecourse debt minimum gain contained in Treas.
Regs. §1.704-2(i) shall apply and, in addition to the amounts, if any, allocated
pursuant to the preceding Section, each Member with a share of partner
nonrecourse debt minimum gain must be allocated items of Company income and gain
for the year (and, if necessary, for succeeding years) equal to that Member's
share of the net decrease in the partner nonrecourse minimum gain. This
Section 4.2.2 is intended to comply with the partner nonrecourse debt minimum
gain charge back requirement of the Treasury Regulations and shall be
interpreted consistently therewith.

        4.2.3    Partner Nonrecourse Deductions.    Notwithstanding anything to
the contrary in this Article IV, Company losses, deductions, or §705(a)(2)(b)
expenditures that are attributable to a particular Member's nonrecourse
liability shall be allocated to the Member that bears the economic risk of loss
for the liability in accordance with Treas. Regs. §1.704-2(i).

        4.2.4    Limitation on Loss Allocation.    Notwithstanding any provision
of Section 4.1.1, no allocation of Net Loss shall be made to a Member if it
would cause the Member to have a negative balance in its adjusted Capital
Account. Allocations of Net Loss that would be made to a Member but for this
Section 4.2.4 shall instead be made to other Members pursuant to Section 4.1.1,
as applicable, to the extent not inconsistent with this Section 4.2.4. To the
extent allocations of Net Loss cannot be made to any Member because of this
Section 4.2.4, such allocations shall be made to the Members in accordance with
Section 4.1.1, as applicable, notwithstanding this Section 4.2.4.

        4.2.5    Federal Income Tax.    It is the intent of this Company, and
its Members and Managers, that this Company be governed by the applicable
provisions of subchapter K of Chapter 1 of the Code.

        Section 4.3    Capital Contributions.    

        4.3.1    Initial Capital Contribution by Members.    Upon execution of
this Agreement, or within a reasonable period of time thereafter, the Members
shall contribute to the capital of the Company the respective property specified
on Exhibit A. In this regard, the terms and conditions of the software licenses,
reseller agreements and the like, required to be contributed to the Company as
described on Exhibit A shall be negotiated in good faith and agreed upon by the
Members and a license agreement in favor of the Company, in form and substance
reasonably satisfactory to the Company and the Members, shall be executed by
each Member required to contribute license rights, on or prior to the expiration
of sixty (60) days after the execution of this Agreement. GBI shall be obligated
to contribute the amount of cash set forth on Exhibit A. Within ten (10) days
after the execution of this Agreement (provided the account contemplated herein
has been established), GBI shall deposit $600,000 into an interest bearing
escrow account with an escrow agent mutually acceptable to the Members. In
addition, GBI shall, within fifteen (15) days after request by the Company, SSPX
or the managers of Venetian, which shall not be less than 30 days after GBI made
the initial deposit, deposit up to $250,000 per month into the escrow account
until such time as GBI has contributed an amount equal to GBI's Capital
Contribution set forth on Exhibit A. Withdrawals from the escrow account shall
be made as directed by the Managers and in accordance with Venetian's
developmental and operational budget as approved by the Managers. Funds received
by the Company from Venetian shall be deposited to the Company's account and

10

--------------------------------------------------------------------------------

disbursed according to the terms of this Agreement. Except as shall be expressly
set forth herein or otherwise agreed in writing by the Members, no Member shall
be required to (a) make any additional Capital Contributions; (b) make any loan;
or (c) cause to be loaned any money or other assets to the Company.

        4.3.2    Capital Contributions by New Members.    The amount of Capital
Contribution to be made by any new Member admitted pursuant to Section 7.6 shall
be determined by the approval of the holders of a majority of the Members'
Interests.

        Section 4.4    Third Party Financing.    The Company may enter into
agreement(s) with third party lender(s) for loan(s) (collectively, "Loan") to
finance the operations of the Company and/or to finance capital contributions
and other investments by the Company in other companies, if the amount and terms
of any such Loan are approved by the Managers.

        Section 4.5    Interest on Capital.    

        4.5.1    No Interest on Capital Contributions.    No Member shall be
entitled to interest on its Capital Contributions, unless otherwise determined
by the Managers.

        4.5.2    Interest on Company Funds.    Interest earned on Company funds
shall inure solely to the benefit of the Company, and no other interest shall be
paid upon any contributions or advances to the capital of the Company or upon
any undistributed or reinvested income or profits of the Company.

        Section 4.6    Distributions to Members.    

        4.6.1    Proceeds from Operations.    The Managers shall, in their sole
discretion, determine whether the Company should make disbursements out of the
Available Cash Flow of the Company; provided, however, that the Managers shall
use their best efforts in all events to distribute up to an amount equal to a
percentage (as determined below) of each Member's share of the Net Income and
capital gain of the Company allocated to it for the fiscal year. The applicable
percentage shall be determined by the Managers in their reasonable judgment
based upon an estimate of the highest marginal federal and applicable state
income tax rates for corporations or individuals, whichever is higher,
applicable to ordinary income and capital gain and the proportions of such types
of income earned by the Company during the fiscal year. The amount, if any,
distributed pursuant to the proceeding provisions of this Section 4.6.1 shall be
reduced by all other distributions of Available Cash Flow made in the fiscal
year (other than distributions made to fund tax liabilities pursuant to this
Section 4.6.1). If the Managers decide that part or all of the Company's
Available Cash Flow should be distributed to the Members, Available Cash Flow
shall be distributed to the Members as follows and in the following order of
priority:

        (a)    First:    Available Cash Flow shall be distributed 60% to GBI and
40% to SSPX, until GBI has received aggregate distributions of Available Cash
Flow under this Section 4.6.1(a) equal to its initial Capital Contribution.

        (b)    Second:    Any remaining Available Cash Flow shall be distributed
50% to GBI and 50% to SSPX.

        4.6.2    Restrictions on Distributions.    A Member may not receive a
distribution from the Company to the extent that, after giving effect to the
distribution, all liabilities of the Company, other than liabilities to the
Members on account of their Members' Interests, would exceed the fair value of
the Company assets.

        4.6.3    Distributions in Liquidation.    Notwithstanding anything to
the contrary contained herein, distributions made in connection with the
liquidation of the Company or of any Member's Interest in the Company (with the
term "liquidation" for this purpose having the meaning set forth

11

--------------------------------------------------------------------------------




Section 1.704-1(b) of the Treasury Regulations), shall be made to the Members
whose interests are being liquidated in accordance with their positive Capital
Account balances. The timing and method of such distributions shall comply with
Section 1.704.1(b) of the Treasury Regulations or any similar regulations
promulgated in the future, or if no such regulations apply, as soon as possible.

ARTICLE V

ACCOUNTING

        Section 5.1    Books and Records.    

        5.1.1    Books; Place; Access.    The Managers shall maintain the books
of account and records of the Company and the information and records required
pursuant to Section 86.241 of the Act or any amended or successor statute,
including, without limitation, the following:

        (a)  A current list of the full name and last known business, residence
or mailing address of each Member and Manager, both past and present;

        (b)  A copy of the Articles of Organization and all amendments thereto,
together with executed copies of any powers of attorney, pursuant to which any
amendment has been executed;

        (c)  A copy of any effective operating agreement of the Company.

        5.1.2    Information to Members.    Each Member shall be entitled to any
additional information necessary for the Member to adjust its financial basis
statement to a tax basis as the Member's individual needs may dictate.

        5.1.3    Supervision; Inspection of Books.    The financial and business
records of the Company shall be open to inspection, audit and copying by any
Member, or the Member's designated representative, upon reasonable notice at any
time during business hours for any purpose reasonably related to the Member's
Interest in the Company. Any information so obtained or copied shall be kept and
maintained in strictest confidence except as required by law.

        Section 5.2    Fiscal Year.    The fiscal year of the Company shall be
determined by the Managers.

        Section 5.3    Bank Accounts.    Funds of the Company shall be deposited
in an account or accounts of a type, in form and name and in a bank or banks
approved by the Managers. Withdrawals from bank accounts shall be made by such
Persons as may be approved by the Managers.

        Section 5.4    Accounting Decisions.    All accounting decisions for the
Company (other than those specifically provided for in this Agreement) shall be
approved by the Managers.

ARTICLE VI

INCOME TAX RETURNS, TAX ACCOUNTING, TAX ELECTIONS

        Section 6.1    Preparation of Tax Returns.    Federal, state and local
income tax returns of the Company shall be prepared under the direction of the
Managers.

        Section 6.2    Tax Decisions Not Specified.    Tax decisions and
elections for the Company not provided for herein must be approved by the
Managers.

        Section 6.3    Tax Matters Partner.    GBI shall be the Tax Matters
Partner (as defined in the Code) and shall have all the powers and duties
assigned to the Tax Matters Partner under Sections 6221-6233 of the Code and the
Treasury Regulations promulgated thereunder. The Members agree to perform all

12

--------------------------------------------------------------------------------


acts necessary under Section 6231 of the Code and Treasury Regulations
promulgated thereunder to designate GBI as the Tax Matters Partner.

ARTICLE VII

TRANSFERS OF INTERESTS; NEW MEMBERS

        Section 7.1    Restrictions on Transfers.    No Member shall transfer
all or any portion of its Member's Interest or any rights therein without first
obtaining the prior written consent of the other Members and the Managers. Any
transfer or attempted transfer by any Member in violation of the preceding
sentence shall be null and void and of no effect whatsoever. Each Member hereby
acknowledges the reasonableness of the restrictions on transfer imposed by this
Agreement. Accordingly, the restrictions on transfer contained herein shall be
specifically enforceable. Each Member hereby further agrees to hold the Company
and each Member (and each Member's successors and assigns) wholly and completely
harmless from any cost, liability, or damage (including, without limitation,
liabilities for income taxes and costs of enforcing this indemnity) incurred by
any of such indemnified persons as a result of a transfer or an attempted
transfer in violation of this Agreement.

13

--------------------------------------------------------------------------------

        Section 7.2    Agreements with Transferees, No Right of
Membership.    If pursuant to the provisions of this Article VII, any Member
transfers its Member's Interest to any person or entity other than any remaining
Member (a "Transferee"), no such transfer shall be made or shall be effective to
make the Transferee a Member or entitle the Transferee to any benefits or rights
hereunder until the transferring Member has fully complied with Section 7.1 and
the proposed Transferee agrees in writing to assume and be bound by all the
obligations of the transferring Member and be subject to all the restrictions to
which the transferring Member is subject under the terms of this Agreement and
any further agreement with respect to the Company contemplated by this Agreement
to which the transferring Member is then subject or is then required to be a
party. If a Member's Interest is transferred by operation of law and the
Transferee fails to sign such a writing within ninety (90) days of the date it
is determined the transfer has been made, the failure shall entitle the other
Members to treat the failure as an Event of Default under this Agreement. In
addition, in no event shall a Transferee acquire any right to participate in the
management of the business and affairs of the Company or become a Member without
full compliance with Section 7.1.

        Section 7.3    Restraining Order.    If any Member at any time transfers
or attempts to transfer its Member's Interest in violation of the provisions of
this Agreement and any rights hereby granted, then the other Members shall, in
addition to all rights and remedies at law and in equity, be entitled to a
decree or order restraining and enjoining the transfer and the offending Member
shall not plead in defense thereto that there would be an adequate remedy at
law; it being hereby expressly acknowledged and agreed that damages at law would
be an inadequate remedy for a breach or threatened breach of the violation of
the provisions concerning transfer set forth in this Agreement.

        Section 7.4    Permitted Transfers.    Any Member may, notwithstanding
the provisions of this Article VII, transfer all or part of its Member's
Interest in the Company: (a) to the Company; (b) to any other existing Member;
(c) if the Member is an individual, to a revocable living trust for the benefit
of the Member to the extent allowed by applicable state law, provided that the
Trustee of the Trust shall hold the Member's Interest subject to the provisions
of this Agreement; or (d) if the Member is a trust, to another trust if the
beneficiaries of the other trust are substantially the same as the beneficiaries
of the trust which is the Member. Any such transfer shall remain subject to the
requirements of Section 7.2, if applicable.

        Section 7.5    Prohibited Transfers Void.    Any purported transfer of a
Member's Interest which is not permitted by the foregoing provisions of this
Article VII, or which is in violation of such provisions, shall be void and of
no force and effect whatsoever.

        Section 7.6    Admission of New Members.    A new Member may be admitted
into the Company only upon the approval by all Members. A new Member shall not
be deemed admitted into the Company until the Capital Contribution required of
that Person has been made and that Person has become a party to this Agreement.

ARTICLE VIII

DEFAULT AND DISSOLUTION

        Section 8.1    Events of Default.    

        8.1.1    Definitions and Cure Period.    The occurrence of any of the
following events shall constitute an event of default ("Event of Default")
hereunder on the part of the Member ("Defaulter") with respect to whom such
event occurs if within thirty (30) days following notice of the default from any
other Member or the Managers, the Defaulter fails to cure the default:

        (a)  the violation by a Member of any of the restrictions set forth in
Article VII regarding the right of a Member to transfer his or her interest;

14

--------------------------------------------------------------------------------

        (b)  the failure of a Member's transferee to assume in writing and agree
to be bound by all of the transferring Member's obligations, as provided in
Section 7.2;

        (c)  a general assignment by a Member for the benefit of creditors;

        (d)  the institution by or against a Member of a case or other
proceeding under any Section or Chapter of the Federal Bankruptcy Act as now
existing or hereafter amended or becoming effective;

        (e)  attachment, execution or other judicial seizure of all or any
substantial part of a Member's assets or of a Member's Interest, or any part
thereof;

        (f)    default in performance of or failure to comply with any other
material agreements, obligations or undertakings of a Member herein contained;
and

        (g)  any other matter specifically deemed an Event of Default hereunder.

        8.1.2    Purchase of Defaulter's Interest.    Upon the occurrence of an
Event of Default by a Defaulter, the non-defaulting Members (each a
"non-Defaulter") shall have the right to acquire the Member's Interest of the
Defaulter at a price determined pursuant to the appraisal procedure set forth in
Article IX. In furtherance of that right, the non-Defaulter may notify the
Defaulter at any time following an Event of Default of its election to institute
the appraisal procedure set forth in Article IX. Within fifteen (15) days of
receipt of notice of determination of the Net Fair Market Value of the Company,
the non-Defaulter may notify the Defaulter of its election to purchase the
interest of the Defaulter.

        8.1.3    Terms for Purchase in Event of Default.    In the Event of
Default, a Member who elects to purchase the Member's Interest of the Defaulter
shall have the right to purchase the Defaulter's Member's Interest by payment of
20% of the purchase price (as determined by the appraisal procedure pursuant to
Article IX) of the Member's Interest at closing, the balance of the purchase
price to be payable in equal monthly installments over a period of five
(5) years, the unpaid balance to bear interest at the Applicable Federal Rate as
of the date of closing, with the right of prepayment of any amount at any time
without premium.

        8.1.4    Closing.    Closing of the purchase shall take place at such
time and place as the Managers shall designate, provided that, upon the closing
of the purchase, the non-Defaulter may elect to offset against the purchase
price the amount of any loss, damage or injury, the amount of which has been
established by a final nonappealable judgment, caused to it by the default of
the Defaulter.

        Section 8.2    Dissolution, Liquidation and Termination.    

        8.2.1    Causes of Dissolution.    The Company shall be dissolved:

        (h)  Upon the majority vote of the Members' Interests (based on the
respective percentage shares set forth opposite the Members' names on attached
Exhibit A, as it may be modified from time to time by agreement of the Members)
in favor of dissolution and termination of the Company;

        (i)    Upon the sale or other disposition of substantially all of the
Company's assets and the receipt in cash of the proceeds thereof;

        (j)    If the Company fails to have at least one Member;

        (k)  Upon merger or consolidation of the Company with another limited
liability company or other entity where the Company is not the surviving entity;

15

--------------------------------------------------------------------------------




        (l)    Upon the dissolution of the Company by operation of law or decree
of judicial dissolution entered pursuant to applicable provisions of the Act; or

        (m)  As provided in Section 8.2.2.

        8.2.2    This Agreement and each Member's obligations hereunder are
subject to the Company receiving the same or better pricing for outsourcing that
Tour de Force, Inc. ("TDF") received from Center 7 prior to GBI's acquisition of
TDF as set forth on Exhibit "B" attached hereto. If the Company is unable to
secure a written commitment for such pricing for outsourcing services within
thirty (30) days of the date of this Agreement, this Agreement shall
automatically terminate unless the termination is waived by a Supermajority vote
of the Managers. In the event of termination, the Company shall be dissolved
with no liability of any Member to another, except as may otherwise be provided
herein. Deposited but unexpended funds will be returned to GBI.

        Section 8.3    Procedure in Dissolution and Liquidation.    

        8.3.1    Winding Up.    Upon dissolution of the Company pursuant to
Article VIII, the Company shall execute and deliver to the Nevada Secretary of
State Articles of Dissolution. Upon filing of the Articles of Dissolution, the
Company shall immediately commence to wind up its affairs and the Members shall
proceed with reasonable promptness to liquidate the business of the Company.

        8.3.2    Management Rights During Winding Up.    During the period of
the winding up of the affairs of the Company, the rights and obligations of the
Members set forth herein with respect to the management of the Company shall
continue. For purposes of winding up, the Managers shall continue to act as such
and shall make all decisions relating to the conduct of any business or
operations during the winding up period and to the sale or other disposition of
Company assets.

        8.3.3    Allocation of Net Income and Net Loss.    

        (n)  Net Income and Net Loss of the Company following the date of
dissolution shall be determined in accordance with the provisions of this
Agreement and shall be credited or charged to the Capital Account of each Member
in the same manner as Net Income and Net Loss of the Company would have been
credited or charged if there were no termination, dissolution and liquidation.

        (o)  For tax purposes, any taxable gain or any loss upon the sale,
transfer, or other disposition of Company assets following the date of
dissolution shall be allocated to the Members in accordance with the applicable
allocation provisions of Section 4.1.

        8.3.4    Distribution of Assets upon Dissolution.    In settling
accounts after dissolution, the assets of the Company shall be distributed as
follows:

        (p)  To creditors, in the order of priority as provided by law;

        (q)  To Members in accordance with Section 4.6.3.

        8.3.5    Noncash Assets.    Every reasonable effort shall be made to
dispose of the assets of the Company so that the distribution may be made to the
Members in cash. If, at the time of the termination of the Company, the Company
owns any assets in the form of work in progress, notes, deeds of trust or other
noncash assets, such assets, if any, shall be distributed in kind to the
Members, in lieu of cash, proportionately to their right to receive the assets
of the Company on an equitable basis reflecting the net fair market value of the
assets so distributed, which net fair market value shall be determined by
appraisal in accordance with Article IX.

        Section 8.4    Disposition of Documents and Records.    All documents
and records of the Company, including, without limitation, all financial
records, vouchers, canceled checks and bank statements, shall

16

--------------------------------------------------------------------------------

be delivered to the Managers upon termination of the Company, with a copy of all
documents to the Members upon request and at the expense of the Member or
Members requesting them.

ARTICLE IX

APPRAISAL

        Section 9.1    General.    Whenever this Agreement expressly provides
for the valuation of an interest in the Company to be purchased or sold, the
value of the interest in the Company shall be determined as follows: The parties
shall first attempt to agree upon the "Net Fair Market Value" of the Company.
The "Net Fair Market Value" of the Company means the cash price which a
sophisticated purchaser would pay on the effective date of the appraisal for all
tangible and intangible assets of the Company in excess of the financing and any
other liabilities then encumbering the Company assets. The valuation is to be
made on the assumption that such assets of the Company are subject to any
agreements, including, without limitation, leases and service agreements then in
effect other than this Agreement. A sophisticated purchaser is one who would
take into account the nature, extent, maturity date, and other terms of the
liabilities of the Company, whether fixed or contingent, including the favorable
or unfavorable nature of any financing then encumbering Company assets, and the
prospects that the income from the Company would be sufficient to satisfy those
liabilities when due, excluding any liability under any financing already taken
into account. The "Net Fair Market Value" of a Member's Interest means the
amount the Member would receive if the Company were sold for its Net Fair Market
Value and the proceeds distributed in liquidation in accordance with
Section 8.3.4.

        Section 9.2    Appraisal Procedure.    If the Members are unable to
mutually agree upon the Net Fair Market Value of the Company within thirty
(30) days of the date the appraisal procedure of this Article IX is instituted
as provided in this Agreement, the Members shall then attempt to agree upon the
appointment of an appraiser within seventy-five (75) days of the date the
appraisal procedure is instituted as provided in this Agreement. If the Members
are unable to agree upon an appraiser within that period of time, each Member
shall designate an appraiser and the two appraisers shall designate a third
appraiser to perform the appraisal. The appraiser so selected shall furnish the
Members and the accountant for the Company with a written appraisal within
ninety (90) days of his or her selection, setting forth his determination of the
Net Fair Market Value of the Company as of the date the appraisal procedure of
this Article IX is instituted as provided in this Agreement. Determination of
the appraiser shall be final and binding on the Members. The cost of the
appraisal shall be an expense of the Company.

ARTICLE X

REPRESENTATIONS AND WARRANTIES

        Section 10.1    Representations and Warranties of GBI.    As an
inducement to, and to obtain the reliance of, SSPX, GBI represents and warrants
as follows:

        10.1.1    GBI is a corporation to be organized under the laws of the
United Kingdom and will have the corporate power and will be duly authorized,
qualified, franchised, and licensed under all applicable laws, regulations,
ordinances and orders of public authorities to own all of its properties and
assets and to carry on its business in all material respects as it is now being
conducted. There is no jurisdiction in which GBI is not so qualified in which
the character and location of the assets owned by it or the nature of the
business transacted by it requires qualification, except where failure to do so
would not have a material adverse effect on the business or properties of GBI.
The execution and delivery of this Agreement does not, and the consummation of
the transactions contemplated by this Agreement in accordance with the terms
hereof will not, violate any provision of GBI's articles of incorporation or
bylaws. GBI has taken all action required by law, its articles of incorporation,
its bylaws, or otherwise to authorize the execution and delivery of this
Agreement

17

--------------------------------------------------------------------------------

and the consummation of the transactions herein contemplated. This Agreement
will be the legal, valid, and binding agreement of GBI enforceable against GBI
in accordance with its terms.

        10.1.2    GBI will own the entire right, title, and interest in and to
the intellectual property to which it is granting licenses pursuant to this
Agreement, and such intellectual property is not subject to the payment of
royalties or any other obligation to any other person or entity. None of the
employees of GBI owns, directly or indirectly, any right, title, or interest in
or to the intellectual property. To the best knowledge of GBI, none of the
intellectual property is subject to any order, decree, judgment, stipulation,
settlement, encumbrance, or attachment. There are no pending or threatened
proceedings, litigation, or other adverse claims of which GBI is aware affecting
or with respect to the intellectual property. The intellectual property does not
infringe on the copyright, patent, trade secret, know-how, or other proprietary
right of any other person or entity.

        10.1.3    The execution of this Agreement and the consummation of the
transactions contemplated by this Agreement will not result in the breach of any
term or provision of, or constitute an event of default under, any material
indenture, mortgage, deed of trust, or other material contract, agreement, or
instrument to which GBI is a party or to which any of its properties or
operations are subject.

        10.1.4    No authorization, approval, consent, or order of, or
registration, declaration, or filing with, any court or governmental body or any
other person is required in connection with the execution and delivery by GBI of
this Agreement and the consummation by GBI of the transactions contemplated
hereby.

        10.1.5    GBI has had full access to the employees, properties, books,
and records of SSPX and the Company as requested by GBI for the purpose of
making such reasonable investigation as it desired to make of the affairs of
SSPX and the Company.

        Section 10.2    Representations and Warranties of SSPX.    As an
inducement to, and to obtain the reliance of, GBI, SSPX represents and warrants
as follows:

        10.2.1    SSPX is a corporation and the Company is a limited liability
company each validly existing and in good standing under the laws of the state
of their respective organization and each has the power and is duly authorized,
qualified, franchised, and licensed under all applicable laws, regulations,
ordinances and orders of public authorities to own all of its properties and
assets and to carry on its business in all material respects as it is now being
conducted. There is no jurisdiction in which either SSPX or the Company is not
so qualified in which the character and location of the assets owned by it or
the nature of the business transacted by it requires qualification, except where
failure to do so would not have a material adverse effect on the business or
properties of SSPX or the Company. The execution and delivery of this Agreement
does not, and the consummation of the transactions contemplated by this
Agreement in accordance with the terms hereof will not, violate any provision of
SSPX's articles of incorporation or bylaws. SSPX has taken all action required
by law, its articles of incorporation, its bylaws or operating agreement, or
otherwise to authorize the execution and delivery of this Agreement and the
consummation of the transactions herein contemplated. This Agreement is the
legal, valid, and binding agreement of SSPX enforceable against SSPX in
accordance with its terms.

        10.2.2    SSPX owns the entire right, title, and interest in and to the
intellectual property to which it is granting licenses pursuant to this
Agreement, and that intellectual property is not subject to the payment of
royalties or any other obligation to any other person or entity. None of the
employees of SSPX owns, directly or indirectly, any right, title, or interest in
or to the intellectual property. To the best knowledge of SSPX, none of their
respective intellectual property is subject to any order, decree, judgment,
stipulation, settlement, encumbrance, or attachment.

18

--------------------------------------------------------------------------------




There are no pending or threatened proceedings, litigation, or other adverse
claims of which SSPX is aware affecting or with respect to the intellectual
property. The intellectual property does not infringe on the copyright, patent,
trade secret, know-how, or other proprietary right of any other person or
entity.

        10.2.3    The execution of this Agreement and the consummation of the
transactions contemplated by this Agreement will not result in the breach of any
term or provision of, or constitute an event of default under, any material
indenture, mortgage, deed of trust, or other material contract, agreement, or
instrument to which SSPX is a party or to which any of its properties or
operations are subject.

        10.2.4    No authorization, approval, consent, or order of, or
registration, declaration, or filing with, any court or governmental body or any
other person is required in connection with the execution and delivery by SSPX
of this Agreement and the consummation by SSPX of the transactions contemplated
hereby.

ARTICLE XI

OTHER AGREEMENTS

        Section 11.1    Access to Sandbox.com.    GBI shall cause Game
Base, Inc., a Delaware corporation, to enter into a no-cost agreement with the
Company to provide the Company with access to the player list of Sandbox.com and
links to Sandbox.com (an online fantasy sports Internet portal owned and
operated by GBI principals) and hyperlink access from Sandbox.com to the
Venetian Interactive Internet portal contemplated by the Contribution Agreement
between the Company and Venetian.

        Section 11.2    Transaction Processing and Administration
Fees.    Subject to the approval of the managers of Venetian, the Managers shall
use their best efforts to ensure that SSPX shall be granted the right to perform
financial, transaction and administrative functions for Venetian, and receive
fees therefor, as provided in the Contribution Agreement between the Company and
Venetian Casino Resort, LLC.

        Section 11.3    Services Provided by SSPX.    In connection with the
provision of services by the Company, the Company shall give first and last
consideration to SSPX for all security and authentication technology, including
smart cards (or other access tokens including pre-paid debit cards, etc.),
readers, and all payment and transactions processing for all GBI and any branded
derivative website or brick and mortar casinos, e-commerce support controlled,
operated or content supplied by GBI. If SSPX proposes the same or better pricing
to the Company as other potential suppliers for similar products and/or
services, the Company shall select SSPX as the supplier. If SSPX is awarded a
contract, SSPX shall also be granted branding rights as follows.

        11.3.1    SSPX branding shall be prominently displayed on all GBI sites
with logos and an appropriate statement, such as "Secured by SSP Solutions
Technology" or other such statement as SSPX may reasonably request.

        11.3.2    All hardware and tokens shall be similarly branded at SSPX's
option.

ARTICLE XII

GENERAL PROVISIONS

        Section 12.1    Notices and Consents.    Whenever, under the provisions
of the Act, the Articles of Organization or this Agreement, notice is required
to be given to any Member, it shall not be construed to mean personal notice,
but the notice may be given in writing, by mail, addressed to the Member at the
Member's address as it appears on the records of the Company with postage
thereon

19

--------------------------------------------------------------------------------

prepaid, and the notice shall be deemed to be given 48 hours after the notice is
deposited in the United States mail. Notice to Members may also be given by
facsimile and deemed received when sent during regular business hours, or
otherwise immediately upon the opening of business the next regular business
day. All consents required or allowed in this Agreement must be in writing and
signed by the consenting party in order to be effective.

        Section 12.2    Waiver of Notice.    Any required notice may be waived
in writing by the Person entitled thereto.

        Section 12.3    Severability.    Each provision hereof is intended to be
severable and the invalidity or illegality of any portion of this Agreement
shall not affect the validity or legality of the remainder hereof.

        Section 12.4    Captions.    Section captions in this Agreement are for
convenience only and shall not be used in interpreting its provisions.

        Section 12.5    Gender, Etc.    The masculine gender shall include the
feminine and neuter genders and the singular shall include the plural.

        Section 12.6    Binding Agreement.    Subject to the restrictions on
assignment herein, the provisions of this Agreement shall be binding upon, and
inure to the benefit of, the successors and assigns of the Members. In addition,
all references to a party include, bind and inure to the benefit of the party's
partners, officers, directors, agents, employees, successors in interest and
assigns.

        Section 12.7    Amendments.    This Operating Agreement may be amended
only by a writing executed by all of the Members of the Company.

        Section 12.8    Applicable Law.    All the provisions of this Agreement
shall be construed under the laws of Nevada, and all rights, duties, obligations
and remedies shall be governed by the Act. To the extent permitted by governing
law, this Agreement shall constitute a waiver by each Member of all rights under
the Act which are inconsistent with the provisions of this Agreement, and to the
extent permitted by governing law, the provisions of this Agreement shall
override the provisions of the Act to the extent of the inconsistency or
contradiction.

        Section 12.9    If any dispute under this Agreement is not resolved by
the mutual agreement of the parties, the issue in question shall be determined
by binding arbitration in accordance with the rules of the American Arbitration
Association using one arbitrator selected by one party to such dispute, one
arbitrator selected by the other party to the dispute, and one arbitrator
selected by the two arbitrators so selected. The decision of a majority of the
arbitrators as to the issue in question shall be conclusive and binding on the
parties. Arbitration proceedings shall take place at Orange County, California,
or at such other place as may be agreed upon by the parties to the dispute, and
shall be concluded as promptly as reasonably practicable. Arbitration costs
under this subsection shall be borne 50% by each party to the dispute, except
that each party shall be responsible for its own expenses (including legal
expenses) and the costs of any witnesses selected by such party; provided,
however, that nothing herein shall restrict the right of the arbitrators to
award such costs to a party in an appropriate case.

        Section 12.10    Entire Agreement.    This Agreement constitutes the
entire agreement of the parties with respect to the matters set forth herein and
supersedes any prior understanding or agreement, oral or written, with respect
thereto.

        Section 12.11    Agreement in Counterparts.    This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which shall constitute one and the same Agreement.

20

--------------------------------------------------------------------------------


        Section 12.12    Further Assurances.    Each party hereto agrees to do
all acts and things and to make, execute and deliver such written instruments,
as shall from time to time be reasonably required to carry out the terms and
provisions of this Agreement.

        IN WITNESS WHEREOF, each of the Members has executed this Agreement by
the hand of a duly authorized representative of the Member to be effective for
all purposes as of the date and year first set forth above.

"Members"    
 
SSP SOLUTIONS, INC.
 
By:


--------------------------------------------------------------------------------


 
Name:


--------------------------------------------------------------------------------


 
Title:


--------------------------------------------------------------------------------


 
GAME BASE OF NEVADA, INC.
 
By:


--------------------------------------------------------------------------------


 
Name:


--------------------------------------------------------------------------------


 
Title:


--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------

EXHIBIT A

CAPITAL CONTRIBUTIONS

        Until GBI's initial Capital Contribution is returned in full by
distributions of Available Cash Flow, the each Member's Interest shall be as
follows:

Name of Member


--------------------------------------------------------------------------------

  Percentage Interest

--------------------------------------------------------------------------------

  Initial Capital Contribution

--------------------------------------------------------------------------------

  Value

--------------------------------------------------------------------------------

SSP Solutions, Inc.   40%   Non-exclusive license (with right of sublicense) to
certain software in executable form, owned or licensed by SSPX, its subsidiaries
and/or affiliates as set forth in Exhibit B to the Contribution Agreement
between the Company and Venetian Casino Resort, LLC   $ 1,333,333.33
Game Base of Nevada, Inc.
 
60%
 
US funds
 
$
2,000,000.00

        At such time as GBI's initial Capital Contribution is returned in full
by distributions of Available Cash Flow, the Members' Interests shall
automatically be modified to reflect two (2) equal 50% ownership interests.

22

--------------------------------------------------------------------------------




QuickLinks


AMENDED AND RESTATED OPERATING AGREEMENT OF SSP GAMING, LLC
